Citation Nr: 9913355	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-03 680	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to service connection for temporomandibular joint 
dysfunction.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 



INTRODUCTION

The veteran had active military service from November 1984 to 
February 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a April 29, 1997, rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for temporomandibular joint dysfunction on the 
basis that the claim was not well-grounded.  


REMAND

The veteran indicated in a VA Form 9, Appeal to the Board of 
Veterans' Appeals, dated in February 1998, that he wished to 
appear at a hearing at the local VA office before a Member of 
the Board in connection with his appeal.  Elsewhere on the 
form he requested, rather ambiguously, a local hearing before 
a hearing officer at the RO.  A hearing at the RO was 
scheduled for September 23, 1998, but the veteran did not 
report for the hearing.  In response to an April 2, 1999, 
letter from the Board requesting clarification of his 
desires, the veteran later advised that he wished to be 
scheduled for a Travel Board hearing at the RO.  

The file must therefore be returned to the RO so that a 
Travel Board hearing can be scheduled.  See 38 C.F.R. 
§ 20.703 (1998).  Accordingly, the case is remanded to the RO 
for the following action:  

The RO should take steps to schedule the 
veteran for a Travel Board hearing at the 
RO.  

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the veteran until he receives 
further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



